Exhibit 10.14

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 21st day of December, 2012, by and between MOBILE MINI,
INC., a Delaware corporation (the “Company”), and CHRISTOPHER J. MINER (the
“Executive”). The Company and the Executive are hereinafter collectively
referred to as the “Parties”.

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement dated as of December 22, 2009 (the “Employment Agreement”);
and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
pursuant to the terms set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Parties hereby represent, covenant and agree to amend the
Employment Agreement (revisions underlined) as follows:

1. Section 6(b) is hereby deleted in its entirety and replaced with the
following new Section 6(b):

“6(b) Without Cause; For Good Reason. If the Executive’s employment by the
Company is terminated by the Company prior to a Change in Control other than for
Cause, death or Disability, or by the Executive for Good Reason, or the Company
has notified the Executive pursuant to Section 2 that the Company intends to
terminate the Agreement (rather than allow the terms of the Agreement to renew
automatically), then the Executive shall be entitled to the benefits provided
below:

(i) the Company shall pay the Executive all Accrued Compensation;

(ii) the Company shall pay the Executive, as severance pay and in lieu of any
further salary for periods subsequent to the Termination Date, in a single
payment an amount in cash equal to one (1) times the sum of (A) the Executive’s
Base Salary at the highest rate in effect at any time within the ninety (90) day
period ending on the date the Notice of Termination is given and (B) the
“Payment Amount.” For purposes of this Amendment, the term “Payment Amount”
shall mean an amount which is equal to sixty percent (60%) of the Executive’s
Base Salary in effect during the year in which the Termination Date shall occur;



--------------------------------------------------------------------------------

(iii) except as may otherwise be determined in accordance with Revenue Ruling
2008-13 (on a basis consistent in all material respects among all executive
officers whose compensation, or the deductibility thereof by the Company, is
affected by Section 162(m) of the Code or any successor provision thereto) by
the Compensation Committee at the time of grant of such equity-based award:

(A) All service-based restrictions on outstanding equity-based awards
(including, without limitation, restricted stock and performance stock awards)
then held by the Executive shall lapse;

(B) All performance targets and goals applicable to such equity-based awards in
respect of any past or future period must continue to be satisfied for each
period relevant to such award;

(C) Any equity-based award shall be paid at the time and in the form specified
in the Mobile Mini, Inc. 2006 Equity Incentive Plan or the relevant plan under
which such award is outstanding; and

(D) All stock options (including performance-based stock options) and stock
appreciation rights granted to the Executive shall become fully (100%) vested
and shall become immediately exercisable and the Company shall permit the
Executive (or his estate), to exercise the same at any time during the 90-day
period following such termination; and

(iv) for a period of twelve (12) months following such termination, the Company
shall at its expense continue on behalf of the Executive and his dependents and
beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits which were being provided to the Executive and other
members of senior management of the Company at the time Notice of Termination
was given. The benefits provided in this Section 6(b)(iv) shall be no less
favorable to the Executive, in terms of amounts and deductibles and costs to
him, than the coverage provided the Executive under the plans providing such
benefits at the time Notice of Termination is given. The Company’s obligation
hereunder with respect to the foregoing benefits shall be limited to the extent
that the Executive obtains any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Company may reduce the coverage of any benefits
it is required to provide the Executive hereunder as long as the aggregate
coverage of the combined benefit plans is no less favorable to the Executive, in
terms of amounts and deductibles and costs to him, than the coverage required to
be provided hereunder. This Subsection (iv) shall not be interpreted so as to
limit any benefits to which the Executive or his dependents may be entitled
under any of the Company’s employee benefit plans, programs or practices
following the Executive’s termination of employment, including, without
limitation, retiree medical and life insurance benefits.”



--------------------------------------------------------------------------------

2. Ongoing Force and Effect; Amendment. Except as expressly set forth herein,
all of the terms and conditions of the Employment Agreement remain unchanged and
in full force and effect. All references to the Employment Agreement in any
other document to which the Company is a party shall hereafter mean and refer to
the Employment Agreement as amended by this Amendment. This Amendment may not be
amended or modified, except pursuant to a written agreement signed by the party
to be charged therewith.

3. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of Arizona, without giving effect to the conflict of
law principles thereof.

4. Headings. The headings of the Sections, paragraphs and clauses of this
Amendment are inserted for convenience only and shall not be deemed to
constitute a part of this Amendment.

5. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original and all of which together shall constitute
the same agreement.

6. Authorization. The Company’s Chief Financial Officer is authorized to sign
this Amendment on behalf of the Company.

[Signature Page follows; remainder of this page is blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

Company:

MOBILE MINI, INC.

By:  

/s/ Jeff Goble

Name:   Jeff Goble Its:   Director Executive:

/s/ Christopher J. Miner

Christopher J. Miner